IN THE SUPREME COURT OF THE STATE OF NEVADA


                 MONICA JONES,                                           No. 69380
                                          Appellant,
                                vs.
                 CAL-WESTERN RECONVEYANCE
                 CORPORATION; WELLS FARGO
                 MASTER SERVICING; MORTGAGE
                 ELECTRONIC REGISTRATION
                 SYSTEMS, INC.; WELLS FARGO
                                                                          FILED
                 BANK, N.A.; AMERICAN HOME                                JAN 1 3 2016
                 MORTGAGE SERVICING, INC.; AND
                                                                        TPA& K. UNDEMAN
                 U.S. BANK NATIONAL ASSOCIATION,                     CLERK OF SUPREME COURT

                 AS TRUSTEE FOR TBW MORTGAGE-                       BY        •
                                                                           DEPUTY CLERK
                 BACKED TRUST MORTGAGE PASS
                 THROUGH CERTIFICATES SERIES
                 2006-3,
                                    Respondents.




                                         ORDER DISMISSING APPEAL
                            This is a proper person appeal from a district court order
                 expunging a lis pendens. Eighth Judicial District Court, Clark County;
                 William D. Kephart, Judge.
                             Our review of the documents transmitted to this court
                 pursuant to NRAP 3(g) reveals a jurisdictional defect. In particular, this
                 court has jurisdiction to consider an appeal only when the appeal is
                 authorized by statute or court rule. Taylor Constr. Co. v. Hilton Hotels,
                 100 Nev. 207, 678 P.2d 1152 (1984). No statute or court rule authorizes an
                 appeal from an order expunging a lis pendens. See NRAP 3A(b) (listing

SUPREME COURT
      OF
    NEVADA

(0) 1947A   e,
                                                                                     lc -altos
                                     f
                orders and judgments from which an appeal may be taken). Accordingly,
                as we lack jurisdiction over this appeal, we
                            ORDER this appeal DISMISSED.




                                                                             J.
                                                    Douglas




                cc: Hon. William D. Kephart, District Judge
                     Monica Jones
                     Wright, Finlay & Zak, II,P/Las Vegas
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA


(0i 1947A
                                                      2